
	
		II
		112th CONGRESS
		1st Session
		S. 943
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2011
			Mr. Hatch (for himself
			 and Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title IV of the Social Security Act to require
		  States to implement policies to prevent assistance under the Temporary
		  Assistance for Needy Families (TANF) program from being used in strip clubs,
		  casinos, and liquor stores.
	
	
		1.Short titleThis Act may be cited as the
			 Welfare Integrity Now for Children and
			 Families Act of 2011 or the WIN for Children and Families
			 Act.
		2.Spending policies for
			 assistance under State TANF programs
			(a)State
			 requirementSection 408(a) of the Social Security Act (42 U.S.C.
			 608(a)) is amended by adding at the end the following new paragraph:
				
					(12)State
				requirement to prevent unauthorized spending of benefits
						(A)In
				generalA State to which a grant is made under section 403 shall
				maintain policies and practices as necessary to prevent assistance provided
				under the State program funded under this part from being used in any
				transaction in—
							(i)any liquor
				store;
							(ii)any casino,
				gambling casino, or gaming establishment; or
							(iii)any retail
				establishment which provides adult-oriented entertainment in which performers
				disrobe or perform in an unclothed state for entertainment.
							(B)DefinitionsFor
				purposes of subparagraph (A)—
							(i)Liquor
				storeThe term liquor store means any retail
				establishment which sells exclusively or primarily intoxicating liquor. Such
				term does not include a grocery store which sells both intoxicating liquor and
				groceries including staple foods (within the meaning of section 3(r) of the
				Food and Nutrition Act of 2008 (7 U.S.C. 2012(r))).
							(ii)Casino,
				gambling casino, or gaming establishmentThe terms
				casino, gambling casino, and gaming
				establishment do not include a grocery store which sells groceries
				including such staple foods and which also offers, or is located within the
				same building or complex as, casino, gambling, or gaming
				activities.
							.
			(b)PenaltySection
			 409(a) of the Social Security Act (42 U.S.C. 609(a)) is amended by adding at
			 the end the following new paragraph:
				
					(16)Penalty for
				failure to enforce spending policies
						(A)In
				generalIf, within 2 years after the date of the enactment of the
				WIN for Children and Families
				Act, any State has not reported to the Secretary on such State's
				implementation of the policies and practices required by section 408(a)(12), or
				the Secretary determines that any State has not implemented and maintained such
				policies and practices, the Secretary shall reduce, by an amount equal to 5
				percent of the State family assistance grant, the grant payable to such State
				under section 403(a)(1) for—
							(i)the fiscal year
				immediately succeeding the year in which such 2-year period ends; and
							(ii)each succeeding
				fiscal year in which the State does not demonstrate that such State has
				implemented and maintained such policies and practices.
							(B)Reduction of
				applicable penaltyThe Secretary may reduce the amount of the
				reduction required under subparagraph (A) based on the degree of noncompliance
				of the State.
						(C)State not
				responsible for individual violationsFraudulent activity by any
				individual in an attempt to circumvent the policies and practices required by
				section 408(a)(12) shall not trigger a State penalty under subparagraph
				(A).
						.
			(c)Conforming
			 amendmentSection 409(c)(4) of the Social Security Act (42 U.S.C.
			 609(c)(4)) is amended by striking or (13) and inserting
			 (13), or (16).
			
